


110 HRES 1509 IH: Expressing the sense of the House of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1509
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. Baldwin submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Armed Services,
			 Foreign Affairs, and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the next president of the United States should immediately
		  work to reverse damaging and illegal actions taken by the Bush/Cheney
		  Administration and collaborate with Congress to proactively prevent any further
		  abuses of executive branch power.
	
	
		Whereas over the past several years, serious questions
			 have been raised about the conduct of high ranking Bush/Cheney Administration
			 officials in relation to some of the most basic elements of our democracy:
			 respect for the rule of law, the principle of checks and balances, and the
			 fundamental freedoms enshrined in the Bill of Rights;
		Whereas the Bush/Cheney Administration misled the American
			 public and the U.S. Congress regarding the threat of Iraqi weapons of mass
			 destruction and alleged, despite all evidence to the contrary, a relationship
			 between Iraq and al Qaeda, and this deceit dragged our country into a
			 preemptive and unjustified war that has taken the lives of more than 4,000
			 United States troops, injured 30,000 more, and will cost our nation more than a
			 trillion dollars;
		Whereas the Bush/Cheney Administration undermined national
			 security by manipulating and exaggerating evidence of Iran’s nuclear weapons
			 capabilities despite no real evidence that Iran had the intention or capability
			 of attacking the United Sates, and then deliberately downplayed the December
			 2007 National Intelligence Estimate that reported with high
			 confidence that Iran stopped developing nuclear weapons in 2003 because
			 of international pressure;
		Whereas the Bush/Cheney Administration has undertaken a
			 broad assault on civil liberties through the suspension of habeas corpus and
			 claiming the power to declare any person an enemy combatant,
			 blatantly ignoring the Geneva Convention protections that the United States
			 helped create, ratify, and which carry the weight of law;
		Whereas the Bush/Cheney Administration endorsed the
			 torture and rendition of prisoners in violation of stated American policy and
			 values, as well as international law, and then destroyed videotapes which may
			 have substantiated such torture;
		Whereas the Bush/Cheney Administration violated the Fourth
			 Amendment and the Foreign Intelligence Surveillance Act of 1978 by spying on
			 Americans without a court order or oversight;
		Whereas the Bush/Cheney Administration abused the state
			 secrets privilege in recent legal challenges regarding warrantless wiretapping,
			 torture, and rendition, and this administration’s use of the state secrets
			 privilege has been to the detriment of the rights of private litigants harmed
			 by egregious misconduct, as well as Americans’ trust in the judicial
			 system;
		Whereas Bush/Cheney Administration officials have
			 consistently impeded congressional investigations into allegations of
			 wrongdoing by refusing to comply with congressional subpoenas;
		Whereas Bush/Cheney Administration claims that senior
			 presidential advisers are immune from congressional subpoenas have impeded
			 congressional oversight, undermined the rule of law, damaged our democracy, and
			 have been rejected by a United States district court;
		Whereas United States Attorneys pursued politically
			 motivated prosecutions in violation of the law, and allegedly at the direction
			 of the Bush/Cheney Administration;
		Whereas Bush/Cheney Administration officials in the
			 Department of Justice systematically violated the law and committed misconduct
			 in basing hiring decisions for career prosecutor positions, detailees to senior
			 Department offices, and immigration judgeships on the applicants’ political
			 affiliations and views;
		Whereas it appears Bush/Cheney Administration officials
			 intentionally revealed the identity of Valerie Plame Wilson as a covert agent
			 of the CIA for political retribution, and then intentionally obstructed justice
			 by disseminating false information through the White House press office;
		Whereas President Bush has shown contempt for the
			 legislative branch and disregard for the law through the excessive expansion of
			 presidential power in misusing signing statements that declare his intent to
			 ignore provisions of legislation he has signed into law;
		Whereas Bush/Cheney Administration officials have
			 systematically shielded from access and destroyed public documents relevant to
			 the conduct of the administration by utilizing nongovernmental email accounts
			 for official communications;
		Whereas Vice President Cheney has consistently placed
			 self-interest over serving the American people, exemplified by his claim that
			 the Office of the Vice President is not an entity within the executive branch
			 for the alleged purpose of shielding the activities of his office from public
			 scrutiny;
		Whereas President Bush, Vice President Cheney, and other
			 Bush/Cheney Administration officials have been presented with ample
			 opportunities to collaborate with Congress and reverse the above listed
			 damaging and abusive actions;
		Whereas despite these opportunities, they instead choose
			 to show contempt for the Constitution and the legislative branch, compelling
			 Americans and Congress to look to the next administration for executive branch
			 accountability;
		Whereas on November 4, 2008, Americans will elect the next
			 president of the United States;
		Whereas on January 20, 2009, the next president of the
			 United States will stand before the American people and take an oath of office,
			 swearing to … preserve, protect and defend the Constitution of the
			 United States;
		Whereas this commitment and obligation is so fundamental
			 to our democracy that our Nation’s founders proscribed this oath in our
			 Constitution;
		Whereas no President or Congress has the authority to
			 override that document, whereby We the People conferred upon the
			 branches of government limited and defined power, and provided for meaningful
			 checks and balances; and
		Whereas the actions taken by the next president of the
			 United States will impact the conduct of future presidents, perhaps for
			 generations: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the next President of the United States should take the
			 necessary steps to do the following:
			(1)Affirm our
			 nation’s commitment to upholding the Constitution of the United
			 StatesThe next president
			 must immediately and publicly reaffirm our Nation’s commitment to the rule of
			 law, the principle of checks and balances, respect for the legislative process,
			 and the fundamental freedoms enshrined in the Bill of Rights.
			(2)Fully
			 investigate Bush/Cheney administration officials’ alleged crimes and hold them
			 accountable for any illegal actsThe next President must
			 cooperate fully with congressional oversight efforts to establish an
			 independent investigation, as well as to address potential statute of
			 limitation concerns, in order to hold all Bush/Cheney Administration officials
			 accountable for any crimes they may have committed.
			(3)Hold accountable
			 Bush/Cheney administration officials who showed or show contempt for the legal
			 duty to comply with congressional subpoenasThe next President
			 must fully support Congress’ constitutionally rooted right of access to the
			 information it needs to perform its legislative and oversight functions
			 enunciated in Article I of the Constitution.
			(4)Hold accountable
			 Bush/Cheney administration officials who disclosed the identity of any covert
			 intelligence agentThe next President must cooperate fully with
			 congressional efforts to ensure that the disclosure of the identity of any
			 United States intelligence agent could give rise to criminal liability.
			(5)Hold accountable
			 Bush/Cheney administration officials who pursue politically motivated
			 prosecutionsThe next President must cooperate fully with
			 congressional efforts to restore faith in the American justice system by
			 investigating and censuring any officials who engage in misconduct in Federal
			 office.
			(6)Ensure that any
			 Bush/Cheney administration official guilty of a war crime is prosecuted under
			 the War Crimes Act and the Anti-Torture ActThe next President
			 must cooperate fully with congressional efforts to repeal the redefinition of
			 grave abuses of Common Article 3 included in the Military Commissions Act of
			 2006, which limits the scope of the original War Crimes Act and makes this
			 repeal retroactively operable to the beginning of the invasion of Iraq. The
			 next President must also cooperate fully with congressional investigations into
			 the lack of prosecutions under the War Crimes Act and the Federal Anti-Torture
			 Act despite countless allegations of serious violations.
			(7)Affirm that it
			 is the sole legal right of Congress to declare warThe next
			 President must cooperate fully with congressional efforts to tighten the
			 standards for when a declaration of war is required for military action.
			(8)Criminalize
			 lying to Congress and the American public about the reasons for going to
			 warThe next President must cooperate fully with congressional
			 efforts to strengthen Federal perjury laws to prohibit the issuance of false
			 statements, concealment, or false documentation in any matter related to a
			 presidential request for a declaration of war.
			(9)Restore the writ
			 of habeas corpus as an essential principle of our democracyThe
			 next President must reaffirm our Nation’s treaty obligations under the Geneva
			 Conventions and ensure all individuals held by the United States have access to
			 the courts to petition for a writ of habeas corpus.
			(10)Ensure torture
			 is uniformly prohibited under United States lawThe next
			 president must cooperate fully with congressional efforts to codify
			 anti-torture language and approve uniform standards for interrogation
			 techniques applicable to individuals under control or custody of the United
			 States Government.
			(11)Ensure rendition
			 is uniformly prohibited under United States lawThe next
			 president must cooperate fully with congressional efforts to outlaw torture
			 outsourcing by prohibiting the direct or indirect transfer or
			 return of persons by the United States for the purpose of detention,
			 interrogation, trial, or otherwise to a country listed by the Secretary of
			 State as supporting torture, cruel, or degrading treatment used in detention or
			 interrogation of individuals.
			(12)Immediately
			 close the Guantanamo Bay Detention CampThe next President must
			 do everything in his power to ensure that all suspected terrorists held at
			 Guantanamo are immediately tried in fair judicial proceedings and are not
			 subjected to trial by secret evidence. He must also engage the international
			 community to ensure the release of innocent detainees.
			(13)Ensure that
			 Americans can bring claims against their governmentThe next
			 President must guarantee that the state secrets privilege shall not constitute
			 grounds for dismissal of a case or claim and instead require independent
			 judicial review of claims of state secrets privilege by executive branch
			 officials.
			(14)Immediately
			 take affirmative steps to protect all Bush/Cheney Administration
			 documentsThe next president
			 must also publicly reaffirm that the Office of the Vice President is part of
			 the executive branch.
			(15)Publicly review
			 potential abuses of the presidential pardon processThe next
			 president must collaborate fully with Congress to investigate the granting of
			 presidential pardons and articulate comprehensive standards to guide future
			 presidential pardons.
			(16)Reform the use
			 of presidential signing statementsThe next president must commit
			 to providing all signing statements for publication, affirm Congress’ right to
			 participate in court proceedings regarding the constitutionality of any
			 presidential signing statements, and ensure that Congress can obtain testimony
			 from administration officials who may attempt to claim executive privilege to
			 explain or justify any signing statements.
			
